DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
In light of the Applicant's amendment the objection to the previous Office correspondence drawings is withdrawn. 

Claim Objections
Claims objected to because of the following informalities:  claims 1-3, 5-17 and 19-20 recite the feature gap filler, the specification discloses this feature as gap-filler.  Appropriate correction is required.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn. 




    PNG
    media_image1.png
    1197
    864
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    824
    655
    media_image2.png
    Greyscale


Claim Rejections - 35 USC §103

Claims 1, 5-7, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S. 3,965,953 A) and in view of Wilcox (U.S. 6,427,873 B2) and in view of a rearrangement of Wilcox.

Because the gap-filler is not disclosed in the disclosure the Examiner will have to use his best interpretation of what the gap-filler is, i.e. length, direction, width, etc.

With regard to claim 1, Becker discloses a liner capable of being used with an intermediate bulk material container, said liner (Becker, 1, Fig.) comprising, a liner body having a top wall (Becker Annotated Fig.), a bottom wall (Becker Annotated Fig.), and a front wall (Becker Annotated Fig.), a plurality of side walls extending between said top wall and said bottom wall (Becker Annotated Fig.); an inlet fitment coupled to said top wall (Becker, 3, Fig.); an outlet fitment (Becker, 4, Fig.) coupled to a first said side wall (Becker, at 4, Fig.) of said plurality of side walls.
Becker does not disclose a gap-filler coupled along its entire length to said first side wall of said plurality of side walls in a position above said outlet fitment and to said top wall, said gap-filler being a length of flexible material.
Wilcox teaches a liner (Wilcox, Fig. 1 A) capable of being used with an intermediate bulk bag container.

A rearrangement of Wilcox teaches that Wilcox’s bag can be oriented in different horizontal and vertical positions (Wilcox; C9:L14-22) such that one of ordinary skill in the art at the time of the effective filing of the invention would realize that a mere rearrangement of the strip to said first side wall of said plurality of side walls and to the top wall would not affect Wilcox’s invention. With this rearrangement the gap-filler would be coupled along its entire length to the said first side wall in a position above the outlet fitment to the top wall allowing the gap-filler to perform the same function of the present invention that is to add bulk to the bag. Further, the gap-filler would have to be made of a flexible material in order for gap-filler to easily move in different directions depending on the orientation of the bag.
It would have been obvious to a person skilled in the art on the effective filing date of the invention to use the teaching of the gap-filler as taught by Wilcox rearrangement to modify Becker in order to properly fill the bag with air so the bag contents can discharge through the outlet fitment (Wilcox; C7:L57-62).
With regard to claim 5, Becker-Wilcox-Wilcox rearrangement and as applied above in claim 1 discloses the claimed invention.
Becker does not disclose wherein said gap-filler is also coupled to said first side wall of said plurality of side walls.
Further, Wilcox rearrangement teaches that Wilcox’s bag can be oriented in different horizontal and vertical positions (Wilcox; C9:L14-22) such that one of 
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the air input port as taught by the Wilcox rearrangement to  modify the invention of Becker-Wilcox-Wilcox rearrangement in order to allow the air input port to be sealed by using a piece of air-tight flexible material, such as plastic film, and another piece of material, such as an elastomeric band, to hold the air-tight material on the air input port (Wilcox; C8:L47-50).
With regard to claim 6, Becker-Wilcox-Wilcox rearrangement and as applied above in claim 1 discloses the claimed invention wherein said plurality of side walls includes a front wall (Becker, at 4, Fig.), wherein said outlet fitment is mounted to said front wall (Wilcox 4).
Further, Wilcox rearrangement teaches that Wilcox’s bag can be oriented in different horizontal and vertical positions (Wilcox; C9:L14-22) such that one of ordinary skill in the art at the time of the effective filing of the invention would realize that a mere rearrangement of the strip to the front wall would not affect Wilcox’s invention.
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the liner as taught by Wilcox rearrangement to modify the invention Becker-Wilcox-Wilcox rearrangement in order to allow the liner to be arranged in multiple ways to fit the needs of a user (Wilcox; C9:L14-15).

Further, Wilcox rearrangement teaches that Wilcox’s bag can be oriented in different horizontal and vertical positions (Wilcox; C9:L14-22) such that one of ordinary skill in the art at the time of the effective filing of the invention would realize that a mere rearrangement of the gap-filler extending from a position directly over and closely adjacent said outlet fitment towards said top wall would not affect Wilcox’s invention.
It would have been obvious to a person skilled in the art on the effective filing date of the invention to use the to use the teaching of the gap-filler as taught by Wilcox rearrangement to modify the invention Becker-Wilcox-Wilcox rearrangement in order to allow appropriate connections to be made while preventing leakage (Wilcox; C7:L67-C8:L1).
With regard to claim 15, Becker discloses a liner capable of being used with an intermediate bulk material container, said liner (Becker, 1, Fig.) comprising, a liner body having a generally rectangular prism configuration; having a top wall (Becker Annotated Fig.); an outlet fitment coupled to said liner body (Becker, 4, Fig.)
Becker does not disclose a gap-filler coupled to said liner body along a longitudinal length, said gap-filler being a length of flexible material mounted to and extending across at least a portion of said top wall.
Wilcox teaches a liner (Wilcox, Fig. 1 A) capable of being used with an intermediate bulk bag container.

A rearrangement of Wilcox teaches that Wilcox's bag can be oriented in different horizontal and vertical positions (Wilcox; C9:L14~22) such that one of ordinary skill in the art at the time of the effective filing of the invention would realize that a mere rearrangement of the gap-filler to the top wall would not affect Wilcox’s invention. With this rearrangement the gap-filler could be a length of flexible material mounted to and extending across at least a portion of said top wall allowing it to perform the same function of the present invention that is to add bulk to the bag.
It would have been obvious to a person skilled in the art on the effective filing date of the invention to use the teaching of the gap-filler as taught by Wilcox rearrangement to modify the invention Becker-Wilcox-Wilcox rearrangement in order to properly fill the bag with air so the bag contents can discharge through the outlet fitment (Wilcox; C7:L57-62).
With regard to claim 19, Becker-Wilcox-Wilcox rearrangement-Muller and as applied above in claim 15 discloses the claimed invention.
Wilcox teaches a liner (Wilcox, Fig. 1 A) capable of being used with an intermediate bulk bag container.
Wilcox does not expressly disclose wherein said liner body includes a front wall, wherein said outlet fitment is mounted to said front wall, and wherein said gap-filler is also coupled to said front wall.

It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of filling the bag as taught by Wilcox rearrangement to modify the invention of Becker-Wilcox-Wilcox rearrangement in order to allow for the proper filling of the bag with air so the bag contents can discharge through the outlet fitment (Wilcox; C7:L57-62).
With regard to claim 20, Becker-Wilcox-Wilcox rearrangement-Muller and as applied above in claim 19 discloses the claimed invention.
Further, Wilcox rearrangement teaches wherein said gap-filler extends from a position directly over and closely adjacent said outlet fitment towards said top wall (Wilcox rearrangement, with the gap-filler moved to the front wall in combination with Wilcox Annotated Figs. 1A-1C).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the liner as taught by Wilcox rearrangement to modify the invention of Becker-Wilcox-Wilcox rearrangement in order to allow the liner to be arranged in multiple ways to fit the needs of a user (Wilcox; C9:L14-15).

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker and in view of Wilcox and in view of a rearrangement of Wilcox and as applied above in claims 1 and 15 and in further view of Muller (U.S. 6,374,579 B1).
With regard to claim 2, Becker-Wilcox-Wilcox rearrangement and as applied above in claim 1 discloses the claimed invention.
Becker-Wilcox-Wilcox rearrangement does not disclose wherein said gap-filler has a longitudinal length and a lateral width which decreases along at least a majority of said gap-filler length as said gap-filler extends from said outlet fitment towards said top wall.
Muller teaches a liner (Muller, 12, Fig. 7) capable of being used with an intermediate bulk material container wherein said gap-filler has a longitudinal length and a lateral width which decreases along at least a majority of said gap-filler length as said gap-filler extends from said outlet fitment towards said top wall (Muller, Fig. 7, bottom wall, one of ordinary skill in the art at the time of the effective filing of the invention would realize a mere rearrangement of parts would allow Muller to read on claim 2).
It would be obvious to a user skilled in the art at the time of the effective filing date of the invention to use the teaching of the liner as taught by Muller to modify the invention of Becker-Wilcox-Wilcox rearrangement in order to prevent the front panel and front gusset parts from being welded to the rear panel and rear gusset part (Muller; C2:L35-36).
With regard to claim 16, Becker-Wilcox-Wilcox rearrangement and as applied above in claim 15 discloses the claimed invention.

Muller teaches a liner (Muller, 12, Fig. 7) capable of being used with an intermediate bulk material container gap-filler and a longitudinal length and a lateral width which varies along at least a majority of said gap-filler length (Muller, Fig. 2).
It would be obvious to a user skilled in the art at the time of the effective filing date of the invention to use the teaching of the liner as taught by Muller to modify the invention of Becker-Wilcox-Wilcox rearrangement in order to protect the contents against ingress of contaminants and of air containing moisture and consequent formation of lumps of sugar because of the water content of the air (Muller; C1:L19-22).

Claims 8, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker and in view of Wilcox and in view of a rearrangement of Wilcox and in view of Muller.
With regard to claim 8, Becker discloses a liner capable of being used with an intermediate bulk material container, said liner (Becker, 1, Fig.) comprising, a liner body having a top wall (Becker Annotated Fig.), a bottom wall (Becker Annotated Fig.), and a tubular side wall extending between said top wall and said bottom wail (Becker Annotated Fig.)
Becker does not disclose a material volume increasing filler strip coupled to said top wall in a position above said outlet fitment, said filler strip having a longitudinal 
Wilcox teaches a liner (Wilcox, Fig. 1 A) capable of being used with an intermediate bulk bag container.
Wilcox does not expressly disclose a material volume increasing filler strip coupled to said top wall in a position above said outlet fitment.
A rearrangement of Wilcox teaches that Wilcox's bag can be oriented in different horizontal and vertical positions (Wilcox; C9:L14~22) such that one of ordinary skill in the art at the time of the effective filing of the invention would realize that a mere rearrangement of the filler strip to a top wall above said outlet fitment would not affect Wilcox’s invention. With this rearrangement the filler strip moved to the top wall in a position above the outlet fitment would allow the filler strip to perform the same function of the present invention that is to add bulk to the bag.
It would have been obvious to a person skilled in the art on the effective filing date of the invention to use the teaching of the filler strip as taught by Wilcox rearrangement to modify the invention of Becker in order to properly fill the bag with air so the bag contents can discharge through the outlet fitment (Wilcox; C7:L57-62).
Muller teaches a liner (Muller, 12, Fig. 7) capable of being use with an intermediate bulk material container wherein a filler strip (Muller, 34, Fig. 7) has a longitudinal length and a lateral width which is capable of increasing the material volume of at least select portions of the liner in a gathered configuration.
It would be obvious to a user skilled in the art at the time of the effective filing date of the invention to use the teaching of the liner as taught by Muller to modify the 
With regard to claim 9, Becker-Wilcox-Wilcox rearrangement-Muller and as applied above in claim 8 discloses the claimed invention.
Further, Muller teaches wherein said lateral width of said material volume increasing filler strip decreases along at least a majority of said longitudinal length as said material volume increasing filler strip (Muller, Fig. 7, bottom wall, one of ordinary skill in the art at the time of the effective filing of the invention would realize a mere rearrangement of parts would allow Muller to read on claim 9).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the filler strip as taught by Muller to modify the invention Becker-Wilcox-Wilcox rearrangement-Muller in order to prevent the front panel and front gusset parts from being welded to the rear panel and rear gusset part (Muller; C2:L35-36).
With regard to claim 11, Becker-Wilcox-Wilcox rearrangement-Muller and as applied above in claim 8 discloses the claimed invention.
Further, a rearrangement of Wilcox teaches that Wilcox's bag can be oriented in different horizontal and vertical positions (Wilcox; C9:L14~22) such that one of ordinary skill in the art at the time of the effective filing of the invention would realize that a mere rearrangement of the filler strip that runs from a tubular side wall to a top wall would not affect Wilcox’s invention.

With regard to claim 12, Becker-Wilcox-Wilcox rearrangement-Muller and as applied above in claim 11 discloses the claimed invention
Further, Muller teaches wherein said lateral width of said material volume increasing filler strip decreases along at least a majority of said longitudinal length as said material volume increasing filler strip extends along said tubular side wall (Muller, Fig. 7, bottom wall, one of ordinary skill in the art at the time of the effective filing of the invention would realize a mere rearrangement of parts would allow Muller to read on claim 11).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the length of the filler strip as taught by Muller to modify the invention of Becker-Wilcox-Wilcox rearrangement-Muller in order to preclude the amount of that may be contacted by the water content in the ambient air (Muller; C1:L51 -55).
With regard to claim 13, Becker-Wilcox-Wilcox rearrangement-Muller and as applied above in claim 11 discloses the claimed invention.
Further, a rearrangement of Wilcox teaches that Wilcox's bag can be oriented in different horizontal and vertical positions (Wilcox; C9:L14-22) such that one of ordinary skill in a mere rearrangement of the filler strip that extends from a position directly over 
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the orientation of the filler strip as taught by Wilcox rearrangement in order to modify Becker-Wilcox-Wilcox rearrangement-Muller in order to allow the liner to be arranged in multiple ways to fit the needs of a user (Wilcox; C9:L14-15).
With regard to claim 14, Becker-Wilcox-Wilcox rearrangement-Muller and as applied above in claim 13 discloses the claimed invention.
Further, Muller teaches a liner (Muller, 12, Fig. 7) capable of being used with an intermediate bulk material container wherein said lateral width of said material volume increasing filler strip varies along at least a majority of said longitudinal length as said material volume increasing filler strip as it extends across said tubular side wall (Muller, Fig. 2).
It would be obvious to a user skilled in the art at the time of the effective filing date of the invention to use the teaching of material increasing filler strip as taught by Muller to modify the invention of Becker-Wilcox-Wilcox rearrangement-Muller to protect the contents against ingress of contaminants and of air containing moisture and consequent formation of lumps of sugar because of the water content of the air (Muller; C1:L19-22).


With regard to claims 3 and 17, Becker-Wilcox-Wilcox rearrangement and as applied above in claims 1 and 15 discloses the claimed invention.
Becker-Wilcox-Wilcox rearrangement does not disclose wherein said gap-filler is a foam material.
Goble teaches a material made of foam (Goble; C12:L56).
It would have been obvious to a person skilled in the art on the effective filing date of the invention to use the teaching of the foam material as taught by Goble to modify the invention of Becker-Wilcox-Wilcox rearrangement in order to prevent marring of the inside of containers (Goble, non-marring; Abstract).
With regard to claims 4 and 18 Becker-Wilcox-Wilcox rearrangement-Goble and as applied above in claims 3 and 17 discloses the claimed invention.
Further, Goble teaches wherein said foam material is a closed cell polyethylene material (Goble; C6:L25).
It would have been obvious to a person skilled in the art at the time of the effective filing date to use the teaching of the closed cell polyethylene material as taught by Goble to modify the invention of Becker-Wilcox-Wilcox rearrangement-Goble in order to provide for a flexible, resilient material (Goble; C6:L24).

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker and in view of Wilcox and in view of a rearrangement of Wilcox and in view of Muller as applied in claim 8 and in further view of Goble et al. (U.S. 9,695,545 B2).
Becker-Wilcox-Wilcox rearrangement-Muller does not disclose wherein said filler strip is a foam material.
Goble teaches a material made of foam (Goble; C12:L56).
It would have been obvious to a person skilled in the art on the effective filing date of the invention to use the teaching of the foam material as taught by Goble to modify the Becker-Wilcox-Wilcox rearrangement-Muller in order to prevent marring of the inside of containers (Goble, non-marring; Abstract).

Response to Arguments
First comment I would like to make is that the present specification makes no distinction between the filler strip and the gap-filler.
	Applicant's arguments filed 27 October 2020 have been fully considered but they are not persuasive. 
In regard to the Applicant's argument that the language of claim 1 which recites a "filler strip" or "gap filler" clearly means a strip of material to increase material volume for wringing of the liner, which is clearly different from a tube used to convey material into the liner.  The same argument is used for claim 15.
In regard to the Applicant's to claim 8, claim 8 only requires the “gap filler” to be coupled to the top wall above the outlet fitment and having a length and width for increasing the material volume of at least select portions of the liner in a gathered .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., said gap filler having a longitudinal length and a lateral width for increasing the material volume of at least select portions of the liner in a gathered configuration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
One final note: application serial number 15/244,623 was assigned to a different patent Examiner and not to this patent Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
NOTE: the Examiner made this action final because he did not consider changing filler strip to gap-filler as an amendment.

/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735             

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735